Citation Nr: 1528498	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-40 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, a hearing was held before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

The Board notes that in March 2013, the RO issued a Statement of the Case readjudicating a denial of service connection for a cervical spine disability.  However, the Veteran did not submit a substantive appeal within the time limit provided by regulation.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability is manifest by frequent incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, with no evidence of ankylosis of the entire spine.



CONCLUSION OF LAW

The Veteran's lumbar spine disability is no more than 60 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

In this case, a VCAA-compliant notice letter was sent to the Veteran in February 2009.  In addition, the RO has readjudicated the Veteran's claim for an increased rating numerous times, most recently in March 2013, and the Veteran was made aware of the types of evidence that are relevant in deciding her claim and the applicable rating criteria.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Specifically, VA has obtained all identified private medical records, as well as VA records and service treatment records.  In addition, VA has afforded the Veteran medical examinations, most recently in December 2010 and August 2014, relating to her claim for an increased evaluation for her lumbar spine disability with associated neuropathy.  These examinations are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay statements of the Veteran have also been associated with the record and have been reviewed.

During the February 2015 Board hearing, the undersigned AVLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to this claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that she is entitled to an evaluation in excess of 60 percent for her service-connected lumbar spine disability.  For the reasons that follow, the Board finds that an increased evaluation is not warranted.

The Veteran was initially rated under Diagnostic Code 5295, for a chronic lower back strain.  Her lower back symptoms are currently rated at 60 percent disabling under Diagnostic Code 5243, based on incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a), Diagnostic Code 5243 (rating criteria for intervertebral disc syndrome (IVDS)).

In general, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, a "staged" rating is not warranted because the evidence shows that the Veteran's lumbar spine disability has not significantly changed during the appeal period.

In general, lumbar spine disabilities are evaluated under either the general rating formula for diseases and injuries of the spine, or under the formula for rating IVDS based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Diagnostic Code 5243 provides a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, with additional ratings ranging from 10 to 40 percent based on incapacitating episodes occurring less frequently.  38 C.F.R. § 4.71(a), Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Notably, a rating under Diagnostic Code 5243 contemplates both orthopedic and neurological manifestations; therefore, assigning a rating under Diagnostic Code 5243 and a separate rating for neurological symptoms constitutes impermissible pyramiding.  38 C.F.R. § 4.14.

Alternatively, under the general rating formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a), Diagnostic Code 5237.

Note (1) to the general formula for diseases and injuries of the spine also provides than any associated neurological abnormalities should be rated separately under an appropriate Diagnostic Code.

The Veteran's currently assigned 60 percent rating under Diagnostic Code 5243 is the highest possible schedular rating under that Diagnostic Code.  As such, the only possible increase in her evaluation for lumbar spine disability would be a 100 percent rating based on unfavorable ankylosis of the entire spine, under the general rating formula for diseases and injuries of the spine, or a combined rating contemplating spinal disability and separate ratings for associated neurological abnormalities.  For the reasons that follow, the Board has determined that the Veteran's symptomatology, when considered under all the applicable ratings criteria, does not warrant an evaluation in excess of her current 60 percent rating.

In January 2008, magnetic resonance imaging (MRI) of the lumbar spine revealed disc desiccation and mild broad-based disc bulge with slight thecal sac indentation.  However, there was no significant spinal canal or neural foramen narrowing at any level, and the examiner noted that the spinal cord appeared unremarkable.

In February 2009, a VA examination was performed during which the Veteran complained of muscle spasms in her lower back and pain with prolonged sitting.  She also reported tingling in both feet.  Flexion was 0 to 80 degrees, extension was 0 to 30 degrees, and left and right lateral flexion and extension were 0 to 30 degrees.  Pain on range of motion was observed.  Posture and gait were normal, and no abnormal spinal curvatures, including thoracolumbar spine ankylosis, kyphosis, reverse lordosis, or scoliosis, were noted.  An MRI revealed sclerosis of the SI joints with mild osteophytic spurring.

An April 2009 private treatment note confirmed complaints of back pain and limited motion (specific measurements were not provided), but no laxity or subluxation of any joints was noted.  The impression was a severely herniated disc.  In April 2010, the Veteran again reported back stiffness, muscle spasm, as well as radicular bilateral leg pain and numbness.  Range of motion was generally indicated as "limited," but no laxity or subluxation of joints was noted.  X-rays revealed degenerative arthritis of the thoracic spine and joint narrowing of the lumbar spine.

A December 2010 VA examination confirmed that the Veteran experienced severe back pain, stiffness, spasms, decreased motion, paresthesia, and numbness, as well as left lower limb pain and numbness.  She also reported urinary problems-specifically, frequent urination during the day at intervals of 45 minutes, and at night at intervals of 3-4 hours.  On examination, it was noted that the spinal contour was preserved, gait was normal, and there was no ankylosis of the cervical or thoracolumbar spine.  Flexion of the thoracolumbar spine was 0 to 60 (with pain observed at 50 degrees); extension was 0 to 10 (with pain at 0 degrees); right and left lateral flexion was 0 to 20; and right and left rotation was 0 to 20.

A review of subsequent VA and private treatment notes indicates that the Veteran has continued to seek treatment for degenerative changes of the lumbar spine and associated neuropathy.  A June 2011 MRI revealed degenerative changes; however, normal lumbar lordosis and posterior alignment was noted.  In April 2014, the Veteran sought emergency treatment for back pain.  She denied any bowel or bladder incontinence, and on examination no lumbar spinal deformity was observed.

After a careful review of the entire record, the most probative evidence demonstrates that an evaluation in excess of 60 percent is not warranted.  Initially, the Board notes that the Veteran has not averred, nor does the objective medical evidence indicate, any diagnoses of ankylosis of the entire spine at any point during the appeal period.  As such, a 100 percent rating under the general rating formula is not warranted.  Furthermore, the Veteran's treatment notes throughout the appeal period-particularly the February 2009 and December 2010 VA examination findings-demonstrate that flexion of the thoracolumbar spine has never been less than 30 degrees, and there is no indication of symptoms approximating favorable ankylosis of the thoracolumbar spine.  The VA examination reports indicate that forward flexion was 60 degrees in December 2010 and 80 degrees in February 2009, thus justifying a rating of no higher than 20 percent under the general ratings formula.

The Board has also considered whether the Veteran may be entitled to a higher combined rating based on separate ratings for neuropathy of the lower extremities, under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating requires evidence of mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, the evidence demonstrates that while the Veteran does have neurological manifestations in her lower extremities.  These manifestations more nearly approximate the criteria for 10 percent ratings under Diagnostic Code 8520.  An April 2010 private treatment note indicates that the Veteran reported pain radiating to the left and right buttock, thighs, calves, and feet, which she characterized as constant, severe, aching, and swelling.  A July 2010 follow-up appointment confirmed bilateral radiculopathy of the lower limbs.  More recently, an August 2014 VA examination of the peripheral nerves revealed mild incomplete paralysis in both lower limbs that was associated with the sciatic nerve.  There is no evidence of moderate or severe incomplete paralysis, or complete paralysis, in either lower extremity.

Consequently, the Board finds that the Veteran's current 60 percent rating under Diagnostic Code 5243 is more beneficial than one 20 percent rating (for lumbar spine disability under the general ratings formula, discussed above) and separate 10 percent ratings for mild incomplete paralysis of the lower extremities.  See 38 C.F.R. §§ 4.25, 4.26.

Finally, the Board notes that a separate rating is not warranted for bowel or bladder impairment, as secondary to the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.115(a).  The Veteran reported experiencing urinary frequency during the December 2010 VA examination; however, such symptoms have not been medically linked to her service-connected back disability, and subsequent medical records reveal that the Veteran has since denied incontinence.  Most recently, the April 2014 emergency treatment note reflected that she denied incontinence while receiving treatment for back-related symptoms.  Therefore, the weight of the evidence demonstrates that the criteria for separate ratings for dysfunctions of the genitourinary system have not been met in this case.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected lumbar spine disability.  The evidence shows repeated incapacitating episodes of back pain, with reduced range of motion but with no evidence of ankylosis, and with neurological impairment of the lower extremities.  The Veteran's 60 percent rating under Diagnostic Code 5243 accurately contemplates this symptomatology.  Accordingly, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

As the preponderance of the evidence is against the claim for an evaluation in excess of 60 percent for the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for the Veteran's lumbar spine disability is denied.


REMAND

Although additional delay is regrettable, the Board finds that the issue of entitlement to a TDIU must be remanded in order to obtain a VA opinion to clarify the level of functional impairment caused by the Veteran's service-connected disabilities.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the Veteran is in receipt of entitlement to service connection for herniated nucleus pulposus, rated at 60 percent disabling; major depressive disorder, rated at 50 percent disabling (from August 19, 2013); partial hysterectomy, rated at 30 percent disabling; hallux valgus of the left foot, rated at 10 percent disabling (August 19, 2013); hallux valgus of the right foot, rated at 10 percent disabling (from May 14, 2014); and bilateral scars associated with bilateral hallux valgus (noncompensable).  These disabilities form a combined rating of 70 percent prior to August 19, 2013, and 90 percent thereafter.  Thus, for the entire period of appeal, the Veteran meets the threshold disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).  The Veteran is also in receipt of special monthly compensation for loss of use of a creative organ.

For the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places her in a different position than other Veterans with the same disability rating.  In this regard, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that the Veteran was previously in receipt of a TDIU, but that the TDIU was revoked, effective March 1, 2008, after the Veteran notified VA that she was able to work.  In January 2009, the Veteran submitted the present claim of entitlement to TDIU, contending that she was once again unable to work.  Thereafter, she submitted communications indicating that she had been employed until approximately June or July 2008.  Specifically, she stated that she worked full-time as an emergency medical technician (EMT) until April 2008, following which she worked at a nursing home until June 2008.  In an April 2010 communication, the Veteran noted that she left the EMT job for "personal reasons," and in a separate communication she stated that she "resigned."

The medical evidence of record includes a February 2009 VA examination report which concluded that the Veteran was capable of sedentary employment.  In December 2010, a VA examiner opined that the Veteran's lower back symptoms had a moderate effect on her occupation, with the Veteran reporting that she was unable to stand, sit, or run for long periods of time.  In December 2012, another VA examiner noted that the Veteran reported having to quit work due to back and neck pain.  During her February 2015 Board hearing, the Veteran claimed that her service-connected herniated nucleus pulposus (including the narcotic medication she takes for this disability) and major depressive disorder have rendered her unemployable.

In light of the conflicting evidence of record regarding the Veteran's employability, a remand is required.  Moreover, since the most recent adjudication of her TDIU claim, the Veteran has been service-connected for major depressive disorder and bilateral hallux valgus with associated scarring, and her specific claim that her major depressive disorder impacts her employability has not yet been addressed by the AOJ.  Thus, a VA examination must be performed to ascertain the combined vocational impact of her service-connected disabilities, and the claim must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from April 2014 and associate them with the claims file (physical or electronic).

2.  Then, the AOJ should have the Veteran scheduled for a VA examination in connection with her TDIU claim.  Specifically, the examiner is requested to provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities, to include major depressive disorder and herniated nucleus pulposus with associated narcotic medication, in light of her history of work as an emergency medical technician.

The claims folder must be reviewed by the examiner in connection with the examination.  A clear rationale for all opinions and discussion of the facts and medical principles involved should be provided.

3.  After completing the requested actions, the claim should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not fully granted, the Veteran and her representative must be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


